In a purported proceeding pursuant to CPLR article 78, inter alia, to vacate a report of a Special Referee, dated June 18, 1991, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered October 16, 1992, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner was disbarred by decision and order of this Court dated November 12, 1991 (see, Matter of Kuriakose, 171 AD2d 358). He subsequently commenced this proceeding, purportedly pursuant to CPLR article 78, seeking (1) to vacate the Special Referee’s report of his disciplinary proceeding, (2) a trial de novo pursuant to CPLR 7804 (h), and (3) reinstatement to the Bar. The Supreme Court dismissed the petition on the basis of lack of subject matter jurisdiction. We now affirm.
Pursuant to Judiciary Law § 90, the power to remove an attorney from the practice of law and to readmit that attorney is exclusively vested in the Appellate Divisions. Furthermore, the Supreme Court is prohibited from undertaking an appellate review of the decision and order of this Court (see, NY Const, art VI, § 7; see also, Matter of Kuriakose, supra). Sullivan, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.